Matter of Samima I.A.C. (Idzumi S.S.) (2016 NY Slip Op 05494)





Matter of Samima I.A.C. (Idzumi S.S.)


2016 NY Slip Op 05494


Decided on July 13, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 13, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
SYLVIA O. HINDS-RADIX
BETSY BARROS, JJ.


2015-06643
 (Docket No. N-15377-14)

[*1]In the Matter of Samima I. A. C. (Anonymous). Administration for Children's Services, respondent;
andIdzumi S. S. (Anonymous), appellant.


Michael A. Fiechter, Bellmore, NY, for appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Jane L. Gordon and Ronald E. Sternberg of counsel), for respondent.
Karen P. Simmons, Brooklyn, NY (Susan M. Cordaro and Janet Neustaetter of counsel), attorney for the child.

DECISION & ORDER
Appeal from an order of fact-finding and disposition of the Family Court, Kings County (Alan Beckoff, J.), dated July 9, 2015. The order, insofar as appealed from, after a fact-finding hearing, found that the mother neglected the subject child.
ORDERED that the order of fact-finding and disposition is affirmed insofar as appealed from, without costs or disbursements.
The petitioner commenced this proceeding pursuant to Family Court Act article 10 alleging that the mother neglected the subject child. After a fact-finding hearing, the Family Court issued an order of fact-finding and disposition, inter alia, finding that the mother neglected the child. The mother appeals.
The evidence presented at the fact-finding hearing demonstrated, inter alia, that the mother had refused to allow the then 13-year-old child to return to her home due to behavioral issues and made no alternative plans for the child. Thus, the Family Court properly found, by a preponderance of the evidence (see Family Ct Act § 1046[b][i]), that the mother neglected the child by failing to provide her with adequate shelter and provisions although financially able to do so (see Family Ct Act § 1012[f][i][A]; Matter of Nyia L. [Egipcia E.C.], 88 AD3d 882, 883; Matter of Jalil McC. [Denise C.], 84 AD3d 1089, 1090; see also Matter of Shawntay S. [Stephanie R.], 114 AD3d 502, 502; Matter of Clayton OO. [Nikki PP.], 101 AD3d 1411, 1412). Under the circumstances, the fact that the mother was not offered respite care or an opportunity to voluntarily place the child with a social services agency did not absolve her of her responsibility to make provisions for the child's care (see Matter of Ariel R. [Danielle K.],118 AD3d 1010, 1010-1011; Matter of Amondie T. [Karen S.], 107 AD3d 498).
RIVERA, J.P., BALKIN, HINDS-RADIX and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court